Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments and Arguments
Amendments to the title of the invention overcome the objections thereto.
Amendments and arguments to the claims have been fully considered and are not found to place the application in a condition for allowance. While the limitations from previously provided claim 5 (now canceled) have been incorporated in the independent claims, the applicant has only provided arguments that Jia does not teach such limitations. However, as provided in the office action of 07/28/2022, Oh teaches such limitations and an obvious combination of the limitations would have taught all the limitations of the claims. As such, the amendments and arguments are not found to place the application in a condition for allowance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jia, US 2019/0373166 A1, hereinafter “Jia”, in view of Oh et al., US 2019/0244579 A1, hereinafter “Oh”.
	Regarding claim 1, Jia teaches a display device (fig. 1-2, ¶ 51-52), comprising a camera region (fig. 4, camera region 3 and fig. 8, first display region 21, ¶ 55) and a display region adjacent to the camera region (fig. 8, region 22, ¶ 61), the camera region comprises a plurality of camera pixels (fig. 8, pixels 2111, ¶ 82) and a plurality of first display pixels (fig. 8, see RGB pixels in first display region 21, ¶ 61) and the display region comprises a plurality of second display pixels (fig. 8, see RGB in second display region 22, ¶ 61), wherein in a display mode, the plurality of camera pixels are in a state that a light beam is not allowed to pass through (¶ 82: “when no shooting is performed, the transparent pixel 2111 may be displayed in colors. At this time, two adjacent pixels of each first pixel unit 211 and the transparent pixel 2111 disposed between the two pixels can be displayed together, which makes the pictures of the display screen 2 more delicate and clear.” In other words, in a display mode the camera pixels are nontransparent); in a camera mode, the plurality of camera pixels are in a state that a light beam is allowed to pass through (¶ 82: “When the shooting is performed, the transparent pixel 2111 disposed between the two adjacent pixels of each first pixel unit 211 may be controlled to turn into transparent, such that the transparent pixel 2111 may not block the lights reflected by the scene. In this way, normal display and shooting may be completed”).
	Jia does not teach that each of the plurality of camera pixels, the plurality of first display pixels, and the plurality of second display pixels has an alternating positive/negative polarity in a first direction, each of the plurality of first display pixels, and the plurality of second display pixels has a same polarity in a second direction, and the first direction intersects the second direction; and each of the plurality of camera pixels is opposite in polarity to adjacent first display pixel or first display pixels.
	Oh, however, clearly teaches in fig. 6 and ¶ 71, that each of the plurality of pixels has an positive/negative alternating polarity in a first direction; each of the plurality of pixels has a same polarity in a second direction; and the first direction intersects the second direction.
	Note that by combining Jia and Oh, each of the pixels in the horizontal direction would be alternating in polarity. More specifically, Jia teaches that the camera pixels and first display pixels are arranged alternately and Oh teaches that the adjacent pixels are opposite in polarity. As such, Jia in view of Oh teaches that each of the plurality of camera pixels is opposite in polarity to adjacent first display pixel or first display pixels.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Jia and Oh. The references teach display devices including a plurality of pixels and Oh further teaches details regarding driving such pixels. One would have been motivated to make such a combination since per ¶ 71 of Oh, such a column inversion method reduces power consumption.

	Regarding claim 11, Jia teaches that a resolution of the camera region is lower than a resolution of the display region (fig. 8, ¶ 54, see less “density” or resolution of the pixels disposed in the camera region 21).

	Regarding claim 13, Jia teaches that the plurality of camera pixels and the plurality of first display pixels are disposed in one of the first direction and the second direction (see fig. 8); the plurality of camera pixels and the plurality of first display pixels are alternately disposed in the other of the first direction and the second direction; and the first direction intersects the second direction (pixel configuration of fig. 8 teaches such an arrangement).

	Regarding claim 14, Jia teaches that the plurality of first display pixels comprises a plurality of first blue pixels, a plurality of first green pixels, and a plurality of first red pixels (fig. 8, RGB pixels in area 21); the plurality of first blue pixels, the plurality of first green pixels, and the plurality of first red pixels are disposed in one of the first direction and the second direction (see fig. 8); the plurality of first blue pixels, the plurality of first green pixels, and the plurality of first red pixels are alternately disposed in the other of the first direction and the second direction (fig. 8, see the alternating arrangement); the first direction intersects the second direction; and one of the plurality of first blue pixels, one of the plurality of first green pixels, or one of the plurality of first red pixels is provided between any two adjacent camera pixels disposed in the other of the first direction and the second direction (see fig. 8).

	Regarding claim 16, Jia teaches a driving method of display device, the display device comprising a camera region (fig. 4, camera region 3 and fig. 8, first display region 21, ¶ 55) and a display region adjacent to the camera region (fig. 8, region 22, ¶ 61), the camera region comprises a plurality of camera pixels (fig. 8, pixels 2111, ¶ 82) and a plurality of first display pixels (fig. 8, see RGB pixels in first display region 21, ¶ 61) and the display region comprises a plurality of second display pixels (fig. 8, see RGB in second display region 22, ¶ 61), wherein the driving method of display device comprises: placing the plurality of camera pixels in a state that a light beam is not allowed to pass through, in a display mode (¶ 82: “when no shooting is performed, the transparent pixel 2111 may be displayed in colors. At this time, two adjacent pixels of each first pixel unit 211 and the transparent pixel 2111 disposed between the two pixels can be displayed together, which makes the pictures of the display screen 2 more delicate and clear.” In other words, the camera pixels are placed in a nontransparent state); and placing the plurality of camera pixels in a state that a light beam is allowed to pass through, in a camera mode (¶ 82: “When the shooting is performed, the transparent pixel 2111 disposed between the two adjacent pixels of each first pixel unit 211 may be controlled to turn into transparent, such that the transparent pixel 2111 may not block the lights reflected by the scene. In this way, normal display and shooting may be completed”).
	Jia does not teach making each of the plurality of camera pixels, the plurality of first display pixels, and the plurality of second display pixels have an alternating positive/negative polarity in a first direction, making each of the plurality of first display pixels, and the plurality of second display pixels have a same polarity in a second direction, and making the first direction intersect the second direction; and making each of the plurality of camera pixels opposite in polarity to adjacent first display pixel or first display pixels.
	Oh, however, clearly teaches in fig. 6 and ¶ 71, that each of the plurality of pixels has an positive/negative alternating polarity in a first direction; each of the plurality of pixels has a same polarity in a second direction; and the first direction intersects the second direction.
	Note that by combining Jia and Oh, each of the pixels in the horizontal direction would be alternating in polarity. More specifically, Jia teaches that the camera pixels and first display pixels are arranged alternately and Oh teaches that the adjacent pixels are opposite in polarity. As such, Jia in view of Oh teaches that each of the plurality of camera pixels is opposite in polarity to adjacent first display pixel or first display pixels.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Jia and Oh. The references teach display devices including a plurality of pixels and Oh further teaches details regarding driving such pixels. One would have been motivated to make such a combination since per ¶ 71 of Oh, such a column inversion method reduces power consumption.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jia and Oh, as applied above, and further in view of Park et al., US 2022/0013598 A1, hereinafter “Park”.
	Regarding claim 6, Jia teaches that the camera region comprises a plurality of pixel units (fig. 8, element 211, ¶ 82); each of the plurality of pixel units comprises one of the plurality of camera pixels and one of the plurality of first display pixels (see fig. 8).
	Jia and Oh do not teach that a ratio of an area of the one of the plurality of camera pixels to an area of the one of the plurality of first display pixels falls within a range of 0.04 to 25.
	Park teaches a similar display device including pixels which cover the camera portion of a display device. Park further teaches in fig. 5, transparent areas TA similar to the transparent pixels 2111 of Jia. Park teaches in other figures such as fig. 8, 10, 15-20, and 25-33, other configurations and sizes of such a transparent area.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Jia, Oh and Park. The references teach similar display devices including under-display camera units. One would have been motivated to make such a combination and set the size ratio between the camera pixels and the first display pixels according to the sizes and transparency characteristics of such pixels in order to ensure the proper amount of light reception by the camera.
Claims 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Jia and Oh, as applied above, further in view of Park, and further in view of Wu et al., US 2022/0223101 A1, hereinafter “Wu”.
	Regarding claim 7, Jia and Oh do not teach that the display device comprises a plurality of active elements and a plurality of color filter patterns, wherein the plurality of active elements and the plurality of color filter patterns are located outside the plurality of camera pixels and in the plurality of first display pixels and the plurality of second display pixels.
	Park teaches that the display device comprises a plurality of active elements (¶ 97, transistors) and a plurality of color filter patterns (¶ 101), wherein the plurality of color filter patterns are located outside the plurality of camera pixels and in the plurality of first display pixels and the plurality of second display pixels (see fig. 6, note the color filters on layer 14 are located outside the TA and provide the colors for the first and second display pixels).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Jia, Oh and Park. The references teach OLED display devices having an under-display camera and Park further teaches details regarding such pixels including active elements and color filters. One would have been motivated to make such a combination in order to properly form the different types of pixels as taught by the references.
	Jia, Oh and Park do not specifically teach that the plurality of active elements are located outside the plurality of camera pixels and in the plurality of first display pixels and the plurality of second display pixels.
	Wu, however, clearly teaches that a plurality of active elements are located outside the plurality of camera pixels and in the plurality of first display pixels and the plurality of second display pixels (see fig. 3 wherein the active elements of piels 110 analogous to the camera pixels are moved outside of the camera region).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Jia, Oh and Park, as applied above, further in view of Wu. One would have been motivated to make such a combination since per ¶ 35 of Wu, such a configuration would have resulted in better light transmittance through the camera area of the display panel.

	Regarding claim 8, Jia, Oh and Park do not specifically teach that the display device further comprises a wire and a driving element, and the plurality of camera pixels are electrically connected to the driving element through the wire.
	Wu, however, teaches that the display device further comprises a wire (fig. 8, PVDD wire) and a driving element (the power supply necessarily connected to the PVDD line drives the pixels), and the plurality of camera pixels are electrically connected to the driving element through the wire (see fig. 8 connection of pixels in the camera region 101).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Jia, Oh and Park, as applied above, further in view of Wu. One would have been motivated to make such a combination to simply provide the camera pixels as taught by Jia with the appropriate driving voltage and control the transmittance of such pixels accordingly.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jia, Oh, Park and Wu, as applied above, further in view of Baek, et al., US 2013/0050157 A1, hereinafter “Baek”.
	Regarding claim 10, Jia, Oh and Park do not teach that a number of the wires connected between the plurality of camera pixels and the driving element is multiple, wherein a line width of a longer wire of the plurality of wires is larger than a line width of a shorter wire of the plurality of wires.
	Wu, however, teaches that a number of the wires connected between the plurality of camera pixels and the driving element is multiple (see fig. 8, the vertical portions branching off of the horizontal portion of the PVDD or PVEE wire).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Jia, Oh and Park, as applied above, further in view of Wu. One would have been motivated to make such a combination to simply provide the camera pixels as taught by Jia with the appropriate driving voltage and control the transmittance of such pixels accordingly.
	Jia, Oh, Park and Wu do not teach that a line width of a longer wire of the plurality of wires is larger than a line width of a shorter wire of the plurality of wires.
	However, Baek clearly teaches in fig. 22 and ¶ 132 and 140, that a line width of a wire may be changed based on its length from the pixels.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Jia, Oh, Park and Wu as applied above, further in view of Baek. The references teach display devices including a plurality of pixels and Baek further teaches that the line width of the wires may be changed based on the length of the wire. One would have been motivated to make such a combination since per ¶ 140 of Baek, such a line width modification would have caused the resistance in such wires to be substantially uniform, thereby ensuring that the desired level of voltage is provided to the pixels uniformly regardless of their distance from the driving element.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jia and Oh, as applied above, and further in view of Bai et al., US 2020/0135148 A1, hereinafter “Bai”.
	Regarding claim 12, Jia and Oh do not specifically teach that a pixel pitch of the plurality of first display pixels in a first direction is larger than a pixel pitch of the plurality of second display pixels in the first direction.
	Bai, however, clearly teaches such a limitation in fig. 2, ¶ 32.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Jia, Oh and Bai. The references teach display devices with an under-display camera. One would have been motivated to make such a combination since per ¶ 40 of Bai, “In this way, the number of wires in the secondary display area 22 may be minimized, with optimized wire layout, and an inter-pixel Pixel Delineation Layer (PDL) may be allowed to take on a shape as regular and bulky as possible, such that a translucent area (which may include sub-pixels and an area taken up by the PDL) in the secondary display area 22 may acquire better light transmission performance, and greater reflectivity and a greater index of refraction. Thus, one or more optical devices, such as a camera, a light sensor, a proximity sensor, an optic transmitter, an optic receiver, etc., may be arranged below the secondary display area to work properly.”

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jia and Oh, as applied above, and further in view of Hsieh et al., US 2022/0148500 A1, hereinafter “Hsieh”.
	Regarding claim 17, Jia and Oh do not teach that a state switching of the plurality of camera pixels occurs in a blanking time between two adjacent frames.
	Hsieh, however, teaches that a state switching of the plurality of camera pixels occurs in a blanking time between two adjacent frames (see fig. 5A, camera is ON between two adjacent ON frames of pixels 207, also see ¶ 46).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Jia, Oh and Hsieh. Jia and Hsieh teach under display camera units and Hsieh further teaches the driving of such a camera and its corresponding display pixels. One would have been motivated to make such a combination to properly drive the pixels and the camera unit and by incorporating the teachings of Hsieh, image artifacts due to differences in brightness may be prevented as taught in ¶ 41.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621